  Case 3:20-cv-03341-S-BT Document 23
                                   22 Filed 01/06/21
                                            01/05/21                Page 1 of 5
                                                                              2 PageID 81
                                                                                       76

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      Dallas Division

Dan-Bunkering (America) Inc.,                      §
                                                   §
       Plaintiff,                                  §
                                                   §   CIVIL ACTION NO.: 20-cv-3341-S-BT
vs.                                                §
                                                   §   IN ADMIRALTY, Rule 9(h)
IChor Oil, LLC, et al.,                            §
                                                   §
       Defendant and Garnishees.                   §

                      REQUEST FOR CLERK’S ENTRY OF DEFAULT

       Plaintiff Dan-Bunkering (America) Inc. (“Dan-Bunkering”) hereby requests, pursuant to

Fed. R. Civ. P. 55(a) and Local Rule 55.3, default be entered against Garnishee B & G Futures

Inc. (“Garnishee B&G”).

       Fed. R. Civ. P 55(a) states as follows:

       When a party against whom a judgment for affirmative relief is sought has failed
       to plead or otherwise defend, and that failure is shown by affidavit or otherwise,
       the clerk must enter the party’s default.

       Dan-Bunkering filed its Verified Complaint with Request for Issue of Process of

Maritime Attachment and Garnishment on November 8, 2020 [ECF 1]. On November 10, 2020,

this Court issued an Order authorizing the Clerk to issue Process of Maritime Attachment and

Garnishment (“Writ” or “Writs”) against assets of Defendant Ichor Oil, LLC (“Ichor”) in the

possession of garnishees that is being held for or on behalf of Ichor. [ECF 9]That Order provided

for the issuance of further Writs, if requested.

       On December 4, 2020, Dan-Bunkering filed a request for the issuance of a Writ to

Garnishee B&G against assets of Ichor in B&G’s possession [ECF 19]. The Writ was issued on

December 7, 2020 [ECF 20], and was served on the Texas Secretary of State for Garnishee B&G

on December 9, 2020 [ECF 21].

REQUEST FOR CLERK’S ENTRY OF DEFAULT                                                   Page - 1 -
  Case 3:20-cv-03341-S-BT Document 23
                                   22 Filed 01/06/21
                                            01/05/21               Page 2 of 5
                                                                             2 PageID 82
                                                                                      77

       Garnishee B&G’s response to the Writ was due by December 30, 2020. The case docket

confirms that no response, or other pleading, has been filed by Garnishee B&G in response to the

Writ [ECF 20].

       The conditions of Fed. R. Civ. P. 55(a) having been met, default should now be entered

against Garnishee B & G Futures, Inc.

       WHEREFORE, Dan-Bunkering requests the Clerk enter default against Garnishee B & G

Futures, Inc. and submits a proposed default herewith.

Dated: January 5, 2021.

                                                 /s/ J. Stephen Simms
                                                 J. Stephen Simms (admitted pro hac vice)
                                                 Simms Showers LLP
                                                 201 International Circle, Ste. 230
                                                 Baltimore, Maryland 21030
                                                 Telephone:     (410) 783-5795
                                                 Facsimile:     (410) 510-1789
                                                 jssimms@simmsshowers.com

                                                 Scott R. Wiehle
                                                 State Bar No. 24043991
                                                 scott.wiehle@kellyhart.com
                                                 Emily R. Steppick
                                                 emily.steppick@kellyhart.com
                                                 State Bar No. 24117095

                                                 KELLY HART & HALLMAN LLP
                                                 201 Main Street, Suite 2500
                                                 Fort Worth, Texas 76102
                                                 Telephone: (817) 332-2500
                                                 Facsimile: (817) 878-9280

                          Counsel for Dan-Bunkering (America) Inc.




REQUEST FOR CLERK’S ENTRY OF DEFAULT                                                  Page - 2 -
 Case
  Case3:20-cv-03341-S-BT
       3:20-cv-03341-S-BT Document
                           Document22-1
                                    23 Filed
                                        Filed01/06/21
                                              01/05/21 Page
                                                        Page31ofof52 PageID
                                                                      PageID83
                                                                             78

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      Dallas Division

Dan-Bunkering (America) Inc.,                          §
                                                       §
         Plaintiff,                                    §
                                                       §   CIVIL ACTION NO.: 20-cv-3341-S-BT
vs.                                                    §
                                                       §   IN ADMIRALTY, Rule 9(h)
IChor Oil, LLC, et al.,                                §
                                                       §
         Defendant and Garnishees.                     §

                  AFFIDAVIT OF J. STEPHEN SIMMS IN SUPPORT OF
               PLAINTIFF’S REQUEST FOR CLERK’S ENTRY OF DEFAULT

      I, J. Stephen Simms, certify as follows under penalties of perjury:

      1. I am a principal with the firm Simms Showers LLP and have been admitted as pro hac

vice counsel for Plaintiff Dan-Bunkering (America) Inc. I am over the age of eighteen and

competent to make this affidavit, which I do of my own personal knowledge.

      2. On November 10, 2020, this Court issued an Order authorizing the Clerk to issue Process

of Maritime Attachment and Garnishment (“Writ”) against assets of Defendant Ichor Oil, LLC

(“Ichor”) in the possession of garnishees that is being held for or on behalf of Ichor. That Order

provided for the issuance of further Writs, if requested [ECF 9].

      3. On December 7, 2020, this Court issued a Writ to Garnishee B & G Futures, Inc.

(“Garnishee B&G”) against assets of Ichor in Garnishee B&G’s possession [ECF 20].

      4. On December 9, 2020, the Writ, along with a copy of the Verified Complaint and the

Orders for the issuance of, and service of, the Writ, was served on the Texas Secretary of State

for Garnishee B&G [ECF 21].

      5. The Writ requires Garnishee B&G to file a response within twenty-one days from the

date of service of the Writ.

AFFIDAVIT OF J. STEPHEN SIMMS IN SUPPORT OF
PLAINTIFF’S REQUEST FOR CLERK’S ENTRY OF DEFAULT                                         Page - 1 -
 Case
  Case3:20-cv-03341-S-BT
       3:20-cv-03341-S-BT Document
                           Document22-1
                                    23 Filed
                                        Filed01/06/21
                                              01/05/21 Page
                                                        Page42ofof52 PageID
                                                                      PageID84
                                                                             79

   6. Garnishee B&G’s response was due by December 30, 2020.

   7. The case docket confirms that no response, or other pleading, has been filed by Garnishee

B&G in response to the Writ.

   8. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

                                                    Executed on January 5, 2021.




                                                    ___________________________
                                                    J. Stephen Simms
                                                    Simms Showers LLP
                                                    201 International Circle, Ste. 230
                                                    Baltimore, Maryland 21030
                                                    Telephone:     (410) 783-5795
                                                    Facsimile:     (410) 510-1789
                                                    jssimms@simmsshowers.com




AFFIDAVIT OF J. STEPHEN SIMMS IN SUPPORT OF
PLAINTIFF’S REQUEST FOR CLERK’S ENTRY OF DEFAULT                                         Page - 2 -
  Case 3:20-cv-03341-S-BT  Document
                    IN THE UNITED   23 Filed
                                  STATES       01/06/21
                                           DISTRICT     Page 5 of 5 PageID 85
                                                      COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                                Dallas Division




Dan-Bunkering (America) Inc.,                        §
                                                     §
       Plaintiff,                                    §
                                                     §   CIVIL ACTION NO.: 20-cv-3341-S-BT
vs.                                                  §
                                                     §   IN ADMIRALTY, Rule 9(h)
IChor Oil, LLC, et al.,                              §
                                                     §
       Defendant and Garnishees.                     §

                               CLERK’S ENTRY OF DEFAULT

       It appearing from the records that the Process of Maritime Attachment and Garnishment

[ECF 20] was properly served upon the Texas Secretary of State for Garnishee B & G Futures,

Inc., on December 9, 2020, and that the time for Garnishee to plead or otherwise defend as

required by Fed. R. Civ. P. 55(a), upon the request of the Plaintiff, and pursuant to Fed. R. Civ.

P. 55(a),

       IT IS HEREBY ORDERED, that default for want of answer or other defense to the

Process of Maritime Attachment and Garnishment [ECF 20] is hereby entered against Garnishee

B & G Futures, Inc., this _6th__ day of January, 2021.

                                                             Karen Mitchell
                                                             Clerk of the Court



                                                         By:__s/O. Hernandez_______
                                                                 Deputy Clerk
